Ogden, J.
By Article 1605, Paschal’s Digest, it is declared “ that no person shall be punished for any act or omission as a “ penal offense, unless the same is expressly defined, and the “ penalty affixed by the written law of the State.” There is no written law of this State expressly defining the act of the County Court in unlawfully approving an account against the county, as a penal offense, nor does the statute affix any specific penalty to such an act. Article 1975, Paschal’s Digest, may be thought to furnish authority for this indictment, but this article *160defines certain acts of omission, and not of commission, and cannot by any legitimate rules of construction be made to apply to the case at bar.
We think the court did not err in sustaining the exceptions to the indictment, and the judgment is affirmed.
Affirmed.